DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is in response to the patent application filed on February 18, 2022, for application number 17/675,222. Claims 18-27 have been considered. Claims 18 and 27 are independent claims.
This action is made Non-Final.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 18, 19 and 21-26 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 4-9, respectively, of prior U.S. Patent No. 11,269,582. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,269,582. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 3 contains every limitation of claim 20 of the instant application other that the limitation, “wherein the proprietary resources further comprise images.” Images (e,g, photographs, art work, etc) are well known as being proprietary resources. 

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Bacus et al. (US Patent Application Publication US 20110203000 A1), referred to as Bacus herein.
Steiner et al. (US Patent Application Publication US 20150281331 A1), referred to as Steiner herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacus in view of Steiner.
Regarding independent claim 27, Bacus teaches “A method of obtaining proprietary resources for inclusion in a co-browse session, the method comprising the steps of: 
receiving a first resource request by a resource acquisition process from a first browser (Bacus, at ¶ [0020], a web user may use web user computer to access the website via the Internet. In accessing the website and executing the CSS code contained therein, the user may trigger a font request.), the resource request having a URL identifying the resource acquisition process (id. at ¶ [0020], The font request may include a font request server address.), and further specifying a network address resolvable to a first of the proprietary resources associated with a website (Examiner notes that “a first of the proprietary resources” could be one of font or CSS. id. at ¶ [0026], in executing the computer code for the website, the user's web browser and/or the user's computer may process an @font-face command that may be included in the computer code for the website, in processing the @font-face command, the user's web browser and/or computer may request one or more fonts from a font server that may be identified by a font server address included in the @font-face command.); 
and 
responding, by the resource acquisition process to the first resource request, with the first of the proprietary resources when the first of the proprietary resources is received from either the second browser or from the website (id. at ¶ [0028], the servlet subsequently may transmit and/or serve to the user's web browser and/or computer, the website include font server.); 
wherein the proprietary resources are resources that are fonts and Cascading Style Sheets (CSS) that are Cross-Origin Resource Sharing (CORS) protected (id. at ¶¶ [0003] and [0006], to access font stored stored elsewhere in the internet, using @font-face command in the CSS code of a webpage, otherwise, the font may not displayed in the webpage as the website developer intended.) or that are both cookie and CORS protected, ….” However, Bacus does not explicitly teach “concurrently issuing, by the resource acquisition process, a second resource request for the first of the proprietary resources to a second browser having a webpage loaded from the website, and a third resource request for the first of the proprietary resources to the website; … and wherein the resource acquisition process is configured to concurrently request the proprietary resources requested by the first browser computer from both the second browser and from the website.”
Steiner is in the same field of systems, methods, and apparatus for accelerating and increasing the reliability of content delivery by serving objects redundantly over multiple paths from multiple servers (Steiner, at Abstract) that requesting the desired content (e.g., a static website object such as an embedded image, CSS, script, inline HTML, etc.) multiple times in parallel from each of the content servers, and the parallel requests are made at the same time or substantially so. And then, only the fastest result (that is, the object returned first) is used by the client device (id. at ¶ [0034]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Bacus’ method with concurrently issuing a resource request to multiple servers and use any result arrived fastest as taught by Steiner because the importance of quick and reliable content delivery over the Internet only increases, but the fastest server could not necessarily have been known in advance due to the particular latencies and conditions of the path between each content server and client device need not be predicted or monitored (Steiner, at ¶¶ [0007] and [0034]-[0035]).

Allowable Subject Matter
Claims 18-26 are allowable over prior art, however the double patenting rejection above would still need to be overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144




/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144